Citation Nr: 1534099	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  04-01 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right shoulder tendonitis/muscle strain (claimed as a right shoulder and right arm disorder). 

2.  Entitlement to service connection for a low back disability to include as secondary to the service connected bilateral foot disabilities. 

3.  Entitlement to service connection for bilateral ankle disabilities to include as secondary to the service connected bilateral foot disabilities. 

4.  Entitlement to service connection for bilateral knee disabilities to include as secondary to the service connected bilateral foot disabilities. 

5.  Entitlement to service connection for bilateral hip disabilities to include as secondary to the service connected bilateral foot disabilities. 

6.  Entitlement for a rating in excess of 30 percent for a bilateral foot disorder, residuals of bunionectomy and osteotomies with musculature atrophy second and third toes.  

7.  Entitlement to an increased rating for dysthymic disorder with depression currently evaluated as 30 percent disabling. 

8.  Entitlement to a temporary total convalescent rating under 38 C.F.R. § 4.30, based on a period of convalescence following surgery in 1998. 

9.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

[The Veteran's claim for extension of the delimiting date for receipt of Chapter 30 educational benefits is addressed in a separate Board remand.]  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active military service from November 1991 to April 1995. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

This case has a long procedural history:  In July 2005 the Board issued a decision denying the Veteran's petition to reopen a previously-denied claim for service connection for a right arm and right shoulder disorder, based on a finding that new and material evidence had not been received since the last final denial of the claim.  This decision also remanded the issue of entitlement for a rating in excess of 30 percent for a bilateral foot disorder to the RO for further development.

The Veteran subsequently appealed the Board's denial to the U. S. Court of Appeals for Veterans Claims (Court).  In January 2007, the Court granted a Joint Motion requesting that the Board's decision be vacated and remanding the matter for further action in compliance with the Joint Motion. 

In August 2007, the issue regarding reopening the claim for a right shoulder disability was remanded for further development.  In April 2009, the Veteran was afforded a DRO hearing pertaining to a number of issues on appeal, including the various claims for secondary service connection.  In July 2009, all of the above listed issues were remanded for further development, aside from the claim for increase for bilateral foot disability (which was noted to still be undergoing further development). 

Pursuant to the July 2009 remand, the RO was instructed to issue a statement of the case (SOC) in regard to the issues of service connection for low back, bilateral ankle, bilateral hip and bilateral knee disabilities; entitlement to a temporary total convalescent rating under 38 C.F.R. § 4.30, based on a period of convalescence following surgery in 1998; an increased rating for the service connected psychiatric disorder; and entitlement to a TDIU.  Sometime subsequent to this remand instruction, the RO added to the record a previously issued March 2009 SOC, which already had addressed the issues of service connection for low back, bilateral ankle, bilateral hip, and bilateral knee disabilities, along with the claim for increase for dysthymic disorder.  

It is unclear whether the Veteran filed a timely Form 9 in response to this SOC.  However, during the April 2009 DRO hearing, she and her representative presented argument pertaining to all of the claims for which the July 2009 remand instructed the RO to issue an SOC, aside from the claim for a TDIU, which in this case is deemed to be part and parcel with the Veteran's claims for increase.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Additionally, the RO has subsequently recognized that all of these issues remain on appeal (See e.g. RO Memorandum dated February 14, 2013).  Accordingly, the Board accepts this testimony in lieu of the presence of a specific Form 9.  Thus, all of the claims for service connection, the claim for increase for dysthymia and the claim for a TDIU are recognized as on appeal before the Board.  Additionally, while it is unclear whether the RO has issued an SOC in relation to the claim for a temporary total rating, given that 6 years have passed since the July 2009 remand, the Board is also accepting jurisdiction over this claim.    

As cited above, the Veteran's claim for extension of the delimiting date for receipt of Chapter 30 educational benefits is addressed in a separate Board remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2007 statement, the Veteran requested a Board hearing to "resolve the issue(s) on appeal (remand)."  In the July 2009 remand, the Board instructed the AOJ to clarify the type of hearing that the Veteran desired and to schedule this hearing.  In an April 2010 deferred rating decision, the RO noted that it still needed to clarify the Veteran's request for a hearing and schedule the appropriate hearing or videoconference.  

In an August 2014 letter, the RO informed the Veteran that based on her request, it had placed her on the list of persons wanting a Board hearing at the RO (i.e. Travel Board hearing).  In December 2014 correspondence, the Veteran clarified that she desired a Board hearing in Washington, D.C. (i.e. Central Office hearing).  A hearing was then scheduled for May 2015 and rescheduled for August 2015, delaying her case.   

However, in July 2015 correspondence, the Veteran indicated that she desired to have a Board videoconference hearing in lieu of the Central Office hearing, delaying the case again.

Consequently, because Board videoconference hearings are scheduled by the RO, the case must be remanded for this purpose.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videonfereance hearing.  The case should then be processed in accordance with standard appellate practices, in the order that the request was received. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




